DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 23-26 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/10/2022.
Applicant’s election with traverse of Group I (claims 1-22) in the reply filed on 08/10/2022 is acknowledged.
The traversal is on the ground(s) that Groups I and II have overlapping subject matter, wherein a search of Group I necessarily requires a search of Group II.  The Applicant argues that claim 22 in Group I calls for using “the brain-state signature to determine a physiological stability of the subject” and claim 23 in Group II calls for “determining, using the processor, a physiological stability of the search based on the mental state indicators.”  The Applicant argues that there is no search burden and the restriction is improper.  Further, the Application argues that the restriction should be withdrawn and the claims rejoined because the search for Groups I and II are overlapping and, thus, does not require separate searches and consideration of different fields of research, and certainly would not place any undue burden on the Examiner.  
This is not found persuasive because Groups I and II because the groups do not share the same or corresponding technical feature.  Group I contains the special technical feature of correlating the physiological markers with a drug profile characterizing the one or more drugs affecting the subject.  Group II lacks this special technical feature.  Group II contains the special technical feature of determining a physiological stability of the subject based on the mental state indicators.  Group I lacks this special technical feature.  The Examiner reminds the Applicant that a unity of invention is required between the two groups.  As shown in the Restriction Requirement and hereinabove, these two groups do not have unity of invention.  The Examiner contends that undue search would be required as the limitations “the brain-state signature to determine a physiological stability of the subject” and “determining, using the processor, a physiological stability of the subject based on the mental state indicators” is not equivalent.  The Examiner contends there are differences between “brain-state signature” and “mental state indicators” that would require different areas of search.  For instance, “brain-state” could involve other aspects than mental state, such as physical state.
The requirement is still deemed proper and is therefore made FINAL.

Species (benzodiazepines, alpha-2 agonists, ketamine, tetrahydrocannabinols, and alcohol), (auditory stimulus, tactile stimulus, and olfactory stimulus), (position information and orientation information), and (past stability and future stability) withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the replies filed on 08/10/2020 and 09/23/2022.
Applicant's election with traverse of opioids, visual stimulus, movement information, and current stability in the reply filed on 09/23/2022 is acknowledged.  The traversal is on the ground(s) that the Applicant believes the asserted species restriction is illogical and improper.  
This is not found persuasive because the requirement for restriction/election filed 06/20/2022 shows that each species group contains mutually exclusive and non-obvious variants (see pages 4-6).  The Examiner requires the election of species to limit examination to one of the mutually exclusive and non-obvious variants in each species group indicated.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The Information Disclosure Statement filed on 06/11/2021 has been considered in full by the Examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/567,851, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
For claims 2 and 12-13: EEG sensors have support in 62/567,851, but none of the other sensors do.  Therefore, EEG sensors have a priority date of 10/04/2017 while EMG sensors, oxygenation sensors, heart rate sensors, and other sensors have a priority date of 11/06/2017.
For claims 7-10 and 16-22: support for the claim limitations of these claims are not found in 62/567,851.  Therefore, claims 7-10 and 16-22 have a priority date of 11/06/2017.
Note: All claims not referenced here have support in the Provisional application No. 62/567,851.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 310.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Note: Element 310 is shown in Figure 3A but is not mentioned in the specification.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0023], line 4: “thorough” should be changed to “through”.
Paragraph [0026], line 6: “difficult ascertain” should be changed to “difficult to ascertain”.
Paragraph [0027], line 1: “example an system” should be changed to “an example system”.
Appropriate correction is required.  Please check specification for any other typographical errors.

Claim Objections
Claim 1 objected to because of the following informalities:  
Line 1: “a subject to suspected to be under” should be changed to “a subject suspected to be under”.  Please remove the first “to”.  
Line 10: “proving to a user a report” should be changed to “providing to a user a report”.  Please change “proving” to “providing”.
Claim 4 objected to because of the following informalities:
Line 1: “wherein method further comprises” should be changed to “wherein the method further comprises”.  Please add “the”.
Claim 11 objected to because of the following informalities:
Line 9: “using acquired physiological signals” should be changed to “using the acquired physiological signals”.  Please add “the”.
Claim 16 objected to because of the following informalities:
Line 1: “wherein processor” should be changed to “wherein the processor”.  Please add “the”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“at least one processor configured to execute instructions stored in a memory to: control the one or more sensors, using the communication module, to assemble a set of physiological data using acquired physiological signals” in claim 11 (lines 6-9).
“at least one processor configured to execute instructions stored in a memory to: generate physiological markers characteristic of the influence of the one or more drugs by analyzing the set of physiological data” in claim 11 (lines 10-11).
“at least one processor configured to execute instructions stored in a memory to: correlate the physiological markers with a drug profile characterizing the one or more drugs affecting the subject” in claim 11 (lines 12-13).
“at least one processor configured to execute instructions stored in a memory to: generate a report indicating the drug profile characterizing the one or more drugs affecting the subject” in claim 11 (lines 14-15).
“the processor is further configured to perform an analytic decomposition on the set of physiological data to generate a time-frequency representation of the data, and identify the physiological markers in the time-frequency representation of the data” in claim 13 (lines 1-4).
“the processor is further configured to determine a drug dose, a drug type, or both, for the one or more drugs affecting the subject based on the correlation” in claim 14 (lines 1-3).
“the processor is further configured to compare the physiological markers to pre-determined signatures to determine the drug profile” in claim 15 (lines 1-2).
“processor is further configured to control the sensor assembly or an output to provide a stimulus or a performance test, or both, to the subject” in claim 16 (lines 1-3).
“processor is further configured to determine the drug profile of the subject by analyzing physiological data corresponding to a response evoked by the stimulus, or by analyzing input provided by the subject in the performance test, or both” in claim 18 (lines 1-4).
“the processor is further configured to use movement information, position information, or orientation information, or a combination thereof, to identify indicators corresponding to one or more drugs affecting the subject” in claim 20 (lines 1-3).
“the processor is further configured to determine a brain-state signature using the set of physiological data” in claim 21 (lines 1-2).
“the processor is further configured to use the brain-state signature to determine a physiological stability of the subject” in claim 22 (lines 1-2).
Note: MPEP 2181 II B states “For a computer-implemented 35 U.S.C. 112(f)  claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b)”.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for such claim limitations that are found to invoke 112(f) can be found in various areas of the specification:
Paragraphs [0042]-[0043]
Paragraphs [0042]-[0043]
Figures 3A-3B; paragraphs [0036]-[0038]
Figures 1A-1B, element 108; paragraphs [0040], [0046]-[0047]
Paragraphs [0043], [0050]
Paragraphs [0044]-[0045]
Paragraphs [0044]-[0045]
Figure 6; Paragraphs [0040], [0046]-[0047]
Figures 6-7; Paragraphs [0046]-[0047]
Paragraph [0032], [0036], [0046]
Paragraphs [0053]-[0054]
Paragraphs [0053]-[0054]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-6, 9-11, 14-15, and 19-22 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Independent claim 1 is directed to a method and thus meets the requirements for step 1.  Independent claim 11 is directed to a device (apparatus) and thus meets the requirements for step 1.

Step 2A – Prong 1
Regarding claim 1, the following steps recite an abstract idea:
“controlling one or more sensors of a monitoring device to acquire physiological signals from a subject suspected to be under the influence of one or more drugs” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(II), the mental process grouping includes observations, evaluations, judgements, and opinions.  In this case, a human could control one or more sensors of a monitoring device to acquire physiological signals. For instance, a human could place sensors on a subject and interpret the readings produced by the sensors.
“assembling a set of physiological data using the acquired physiological signals” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(II), the mental process grouping includes observations, evaluations, judgements, and opinions.  In this case, a human could assemble a set of physiological data using the acquired physiological signals.
“generating physiological markers characteristic of the influence of the one or more drugs by analyzing the set of physiological data” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(II), the mental process grouping includes observations, evaluations, judgements, and opinions.  In this case, a human could generate physiological markers by analyzing the set of physiological data.  
“correlating the physiological markers with a drug profile characterizing the one or more drugs affecting the subject” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(II), the mental process grouping includes observations, evaluations, judgements, and opinions.  In this case, a human could correlate the physiological markers with a drug profile characterizing the one or more drugs affecting the subject.
“proving [sic] (Examiner believes should be providing) to a user a report indicating the drug profile characterizing the one or more drugs affecting the subject” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(II), the mental process grouping includes observations, evaluations, judgements, and opinions.  In this case, a human could provide a user a report indicating the drug profile characterizing the one or more drugs affecting the subject.  For instance, a human could write on a piece of paper the drug profile and hand it to a user.

Regarding claim 11, the following steps recite an abstract idea:
“acquir[ing] physiological signals from a subject” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(II), the mental process grouping includes observations, evaluations, judgements, and opinions.  In this case, a human could acquire physiological signals from a subject through observations, evaluations, judgements, and opinions.
“receiv[ing] data from the sensor assembly and transmit[ting] data thereto” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(II), the mental process grouping includes observations, evaluations, judgements, and opinions.  In this case, a human could receive and transmit data from a sensor assembly.  For instance, a human could read the outputs of a sensor assembly and transmit the values to another location.
“assembl[ing] a set of physiological data using the acquired physiological signals” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(II), the mental process grouping includes observations, evaluations, judgements, and opinions.  In this case, a human could assemble a set of physiological data using the acquired physiological signals.
“generat[ing] physiological markers characteristic of the influence of the one or more drugs by analyzing the set of physiological data” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(II), the mental process grouping includes observations, evaluations, judgements, and opinions.  In this case, a human could generate physiological markers by analyzing the set of physiological data.  
“correlate[ing] the physiological markers with a drug profile characterizing the one or more drugs affecting the subject” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(II), the mental process grouping includes observations, evaluations, judgements, and opinions.  In this case, a human could correlate the physiological markers with a drug profile characterizing the one or more drugs affecting the subject.
“generat[ing] a report indicating the drug profile characterizing the one or more drugs affecting the subject” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(II), the mental process grouping includes observations, evaluations, judgements, and opinions.  In this case, a human could generate a report indicating the drug profile characterizing the one or more drugs affecting the subject.  For instance, a human could write on a piece of paper such a report.
“providing the report to a user” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(II), the mental process grouping includes observations, evaluations, judgements, and opinions.  In this case, a human could provide a user a report indicating the drug profile characterizing the one or more drugs affecting the subject.  For instance, a human could write on a piece of paper the drug profile and hand it to a user.

Furthermore, paragraphs [0022]-[0023] discuss various studies that lead to the discovery that EEGs and other physiological measurements may be utilized to identify or characterize drugs affecting a subject.  Therefore, such a determination and characterization of drugs affecting a subject has been shown to be accomplished by humans.  Thus, the purpose of this invention, as claimed in the independent claims, does not accomplish something that a human cannot. 

Step 2A – Prong 2
	Regarding claims 1 and 11, the abstract idea is not integrated into a practical application.  The following elements do not add any meaningful limitations to the abstract idea:
	“sensors/sensor assembly” is recited at a high level of generality.  Paragraph [0030] describes that the sensor assembly may include one or more sensors for detecting physiological signals from a subject and by way of example, the sensor assembly may include various EEG sensors, galvanic skin response (GSR) sensors, electrocardiographic sensors, heart rate sensors, blood pressure sensors, oxygenation sensors, oxygen saturation (SpO2) sensors, ocular microtremor sensors, and others.  The sensors’ involvement is insignificant extra-solution activity in that the optical sensors are merely used to gather and collect data [MPEP 2106.05(b)].
	“monitoring device/unit”, “communication module”, “processor”, and “display” are all recited at a high level of generality.  Paragraph [0034] explains that the processor may include one or more general-purpose processors, such as computer processing units (CPUs), graphical processing units (GPUs), and so on.  Paragraph [0040] explains that outputs may include various output or stimulation elements, including displays, screens, speakers, LCDs, LEDs, vibration elements, tactile or textured elements, olfactory elements, temperature elements, scent elements, and so on.  The involvement of the “monitoring device/unit”, “communication module”, “processor”, is insignificant extra-solution activity in that they are merely objects on which the functional limitations operate [MPEP 2106.05(g)].  The courts have indicated that “gathering and analyzing information using conventional techniques and displaying the result” may not be sufficient to show an improvement to technology (MPEP 2106.05(a)(II)). 

Step 2B
The additional elements of claim 1 and claim 11, when considered either individually or in an ordered combination, are not enough to qualify as significantly more than the abstract idea.  As discussed above with respect to the integration of the abstract idea into a practical application, the “monitoring device/unit”, “communication module”, “processor”, and “display”, along with their associated functions and components, are recited at a high level of generality and simply amount to objects on which the functional limitations operate and displaying the result.  The additional elements that were considered insignificant extra-solution activity have been re-analyzed and do not amount to anything more than what is well-understood, routine and conventional.  
“controlling one or more sensors of a monitoring device to acquire physiological signals from a subject suspected to be under the influence of one or more drugs” is well-understood, routine, and conventional, as discussed in the specification at paragraph [0030].
“generating, using a processor of the monitoring device, physiological markers characteristic of the influence of the one or more drugs by analyzing the set of physiological data” is well-understood, routine, and conventional, as discussed in the specification at paragraph [0034].
The combination of additional elements adds nothing that is not already present when considered separately.  Therefore, claims 1 and 11 recite an abstract idea without significantly more.

Dependent claims
	Regarding claim 2, the limitation “wherein the method further comprises controlling a combination of electroencephalogram (EEG) sensors, electromyography (EMG) sensors, oxygenation sensors, and heart rate sensors to acquire the physiological signals” would not be rejected under 35 U.S.C. 101.  The Examiner contends that “electroencephalogram (EEG) sensors, electromyography (EMG) sensors, oxygenation sensors, and heart rate sensors” recites specific structure for how physiological signals will be acquired.  The Examiner contends that the use of this specific structure would integrate more than just the abstract idea.  Claim 12 has a similar analysis.
	Regarding claim 3, the limitation “wherein the method further comprises: performing an analytic decomposition on the set of physiological data to generate a time frequency representation of the data” would not be rejected under 35 U.S.C. 101.  The Examiner contends that analytic decomposition on the set of physiological data would be beyond what a human would reasonably be capable to perform.  The Examiner contends that performing an analytic decomposition on the set of physiological data to generate a time frequency representation of the data would integrate more than just the abstract idea.  Claim 13 has a similar analysis.
	Regarding claim 4, the limitation “wherein method further comprises comparing the physiological markers to pre-determined signatures to determine the drug profile” further limits the abstract idea.  A human could compare the physiological markers to pre-determined signatures to determine the drug profile.  Claim 15 has a similar analysis
	Regarding claim 5, the limitation “wherein the drug profile comprises at least one of a dose and a drug type for the one or more drugs affecting the subject” further limits the abstract idea.
	Regarding claim 6, the limitation “wherein the one or more drugs comprises a combination of opioids, benzodiazepines, alpha-2 agonists, ketamine, tetrahydrocannabinols, and alcohol” further limits the abstract idea.
	Regarding claim 7, the limitation “providing stimulus to the subject using a stimulation element of the monitoring device” would not be rejected under 35 U.S.C. 101.  The Examiner contends that this limitation provides a practical application for the claimed abstract idea, which would amount to more than the judicial exception.  Claim 8 depends from claim 7.  Claims 16-18 have a similar analysis.
	Regarding claim 9, the limitation “providing a performance test to the subject using the monitoring device; acquiring input from the subject in response to the performance test; determining the drug profile of the subject based on the input” further limits the abstract idea.  A human would be capable of providing a performance test to the subject.
	Regarding claim 10, the limitation “acquiring movement information, position information, orientation information, or a combination thereof, and analyzing the information to identify indicators corresponding to one or more drugs affecting the subject” further limits the abstract idea.  A human would be capable of acquiring movement information, position information, orientation information, or a combination thereof, and analyzing the information to identify indicators corresponding to one or more drugs affecting the subject.  The position sensors, orientation sensors, and movement sensors are recited with a high level of generality and would be considered insignificant extra-solution activity.  Claims 19-20 have a similar analysis.
	Regarding claim 14, the limitation “determine a drug dose, a drug type, or both, for the one or more drugs affecting the subject based on the correlation” further limits the abstract idea.
	Regarding claim 21, the limitation “determine a brain-state signature using the set of physiological data” further limits the abstract idea.  A human could determine a brain-state signature using the set of physiological data.
	Regarding claim 22, the limitation “use the brain-state signature to determine a physiological stability of the subject” further limits the abstract idea.  A human could use the brain-state signature to determine a physiological stability of the subject.  

The Examiner notes that including the indicated subject matter of dependent claims that overcomes the 35 U.S.C. 101 rejections could be integrated into the independent claims to meet the requirements of 35 U.S.C. 101.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11-18, and 21-22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cook (U.S PGPub No. 2002/0059159) (cited on IDS).

Regarding claim 1, Cook teaches (Figure 1) a method for monitoring a subject to suspected to be under the influence of one or more drugs (paragraph [0018] – systems and methods; paragraph [0074]; paragraph [0093] – under the influence of ethanol), the method comprising: (Figure 1) controlling one or more sensors of a monitoring device to acquire physiological signals from a subject suspected to be under the influence of one or more drugs (paragraph [0019] – the present invention may be used to develop a new drug evaluation protocol which includes the step of obtaining EEG signal data relating to several drug states and using an event resolution imager (ERI) to conduct analysis to determine the best way to distinguish which drug is present or associated with a given time segment or epoch of EEG data); (Figure 1) assembling a set of physiological data using the acquired physiological signals (paragraph [0019] – the present invention may be used to develop a new drug evaluation protocol which includes the step of obtaining EEG signal data relating to several drug states and using an event resolution imager (ERI) to conduct analysis to determine the best way to distinguish which drug is present or associated with a given time segment or epoch of EEG data); (Figure 1, elements 12, 14, and 16; Figure 8, element 72) generating, using a processor of the monitoring device, physiological markers characteristic of the influence of the one or more drugs by analyzing the set of physiological data (paragraph [0016] – an improved method for drug fingerprinting; paragraph [0086] – The signals 12 received from observed entity 14 are preferably sent to the data acquisition unit 16, the data acquisition unit 16 in accordance with the present invention, may be any unit (i.e., hardware/software combination) capable of gathering, amplifying, recording and processing the signals 12 into usable data; paragraph [0122] – the activation value plots 72 may be used to create a “fingerprint” corresponding to a particular event or state); (Figures 32A-32B) correlating the physiological markers with a drug profile characterizing the one or more drugs affecting the subject (paragraphs [0161]-[0162]); (Figure 1, elements 20, 22, output generator; Figure 6, element 46) proving to a user a report indicating the drug profile characterizing the one or more drugs affecting the subject (paragraph [0025]; paragraph [0088] – results are displayed, i.e., providing a report; paragraph [0097] – classification data may be passed to an output generator to be converted into useful and easily accessible information).
Therefore, claim 1 is unpatentable over Cook.

Regarding claim 2, Cook teaches the method of claim 1, wherein (Figure 1) the method further comprises controlling a combination of electroencephalogram (EEG) sensors, electromyography (EMG) sensors, oxygenation sensors, and heart rate sensors to acquire the physiological signals (paragraphs [0006] – EKG and EEG, [0018], [0019] – drug evaluation protocol which includes the step of obtaining EEG signal data relating to several drug states and using an event resolution imager (ERI) to conduct analysis to determine the best way to distinguish which drug is present, [0076], [0208]-[0210]).
Therefore, claim 2 is unpatentable over Cook.

Regarding claim 3, Cook teaches the method of claim 1, wherein (Figure 1) the method further comprises: performing an analytic decomposition on the set of physiological data to generate a time- frequency representation of the data (paragraph [0022] – decomposed into features in an extended phase space representing spatial, time, frequency, phase and interchannel relationships), and (Figure 1) identifying the physiological markers in the time-frequency representation of the data (paragraph [0022] – decomposed into features in an extended phase space representing spatial, time, frequency, phase and interchannel relationships. These features may then be analyzed in detail for characteristics common to each epoch. This analysis may include evaluation of coherence between signals distributed across the four domains of space, time, frequency and phase.).
Therefore, claim 3 is unpatentable over Cook.

Regarding claim 4, Cook teaches the method of claim 1, wherein (Figures 32A-32B) method further comprises comparing the physiological markers to pre-determined signatures to determine the drug profile (paragraph [0161] – similarity matrices were then constructed based on drug discrimination accuracies corresponding to pre-drug A versus pre-drug B, post-drug A versus post-drug B and post/pre-drug A versus post/pre-drug B conditions; paragraphs [0162], [0166]-[0167] – it stands to reason that discrimination accuracies of different psychoactive drugs will be improved even further by multiple channel recordings, the addition of single-trial evoked potential analysis and by correlation with other physiological and behavioral indices such as measurements of core body temperature, blood pressure, motor activity, electrocardiographic activity and electromyelographic activity.).
Therefore, claim 4 is unpatentable over Cook.

Regarding claim 5, Cook teaches the method of claim 1, wherein (Figures 15 and 32A-32B) the drug profile comprises at least one of a dose and a drug type for the one or more drugs affecting the subject (paragraphs [0018] – determining of dose response relationships by analyzing the effect of a range of doses on EKG or EEG, [0139], [0161]-[0162]).
Therefore, claim 5 is unpatentable over Cook.

Regarding claim 6, Cook teaches the method of claim 1, wherein the one or more drugs comprises a combination of opioids (paragraph [0142], [0161] – heroin is an opioid), benzodiazepines, alpha-2 agonists, ketamine, tetrahydrocannabinols, and alcohol.
Therefore, claim 6 is unpatentable over Cook. 

Regarding claim 7, Cook teaches the method of claim 1, wherein the method further comprises: (Figure 1, element 40) providing a stimulus to the subject using a stimulation element of the monitoring device (paragraph [0091]-[0093] – Stimuli may be externally or internally applied.  For example, event 40 may be the delivery of a drug, ingestion of a food or liquid, exposure to sun light, or the like, [0176] – visual flash stimulus); detecting a response evoked by the stimulus using corresponding physiological signals acquired from the subject (paragraphs [0091]-[0093] – Event X may be an EEG recording of a normal patient while event Y is a recording of that same patient under the influence of ethanol); and determining the drug profile of the subject based on the response (paragraphs [0003], [0099]).
Therefore, claim 7 is unpatentable over Cook.

Regarding claim 8, Cook teaches the method of claim 7, wherein the stimulus is a visual stimulus (paragraph [0091] – Stimuli may be exposure to sun light, i.e., visual stimulus; [0176] – visual flash stimulus), an auditory stimulus, a tactile stimulus, an olfactory stimulus, or a combination thereof.
Therefore, claim 8 is unpatentable over Cook.

Regarding claim 9, Cook teaches the method of claim 1, wherein the method further comprises: (Figure 1, elements 12, 14) providing a performance test to the subject using the monitoring device (paragraph [0006] – An analysis of the impulses of a particular system or organ (e.g., brain, heart or the like) may provide information as to how the particular observed entity (i.e., human or animal) is performing or reacting to stimuli; paragraph [0076] – The observed entity of a presently preferred embodiment of the present invention may be any entity that produces signals (i.e., body waves), (e.g. currents, impulses, magnetic fields, transmissions, or the like) which contain information relating to the performance, state or condition thereof; paragraph [0091]); (Figure 1, elements 14, 40) acquiring input from the subject in response to the performance test (paragraphs [0091]-[0093]); (Figures 1, 32A-32B) determining the drug profile of the subject based on the input (paragraphs [0091]-[0093], [0099], [0161]-[0162]).
Therefore, claim 9 is unpatentable over Cook. 

Regarding claim 11, Cook teaches (Figure 1) a device for monitoring a subject under the influence of one or more drugs (paragraph [0018] – systems and methods; paragraph [0074]; paragraph [0093] – under the influence of ethanol), the system comprising: (Figure 1) a sensor assembly comprising one or more sensors configured to acquire physiological signals from a subject (paragraph [0019] – the present invention may be used to develop a new drug evaluation protocol which includes the step of obtaining EEG signal data relating to several drug states and using an event resolution imager (ERI) to conduct analysis to determine the best way to distinguish which drug is present or associated with a given time segment or epoch of EEG data); (Figure 1, elements 12, 14, and 16; Figure 8, element 72) a monitoring unit comprising a communication module configured to receive data from the sensor assembly and transmit data thereto, and at least one processor configured to execute instructions stored in a memory (paragraph [0016] – an improved method for drug fingerprinting; paragraph [0086] – The signals 12 received from observed entity 14 are preferably sent to the data acquisition unit 16, the data acquisition unit 16 in accordance with the present invention, may be any unit (i.e., hardware/software combination) capable of gathering, amplifying, recording and processing the signals 12 into usable data; paragraph [0122] – the activation value plots 72 may be used to create a “fingerprint” corresponding to a particular event or state) to: (Figure 1, elements 12, 14, and 16; Figure 8, element 72) control the one or more sensors, using the communication module, to assemble a set of physiological data using acquired physiological signals (); generate physiological markers characteristic of the influence of the one or more drugs by analyzing the set of physiological data (paragraph [0016] – an improved method for drug fingerprinting; paragraph [0086] – The signals 12 received from observed entity 14 are preferably sent to the data acquisition unit 16, the data acquisition unit 16 in accordance with the present invention, may be any unit (i.e., hardware/software combination) capable of gathering, amplifying, recording and processing the signals 12 into usable data; paragraph [0122] – the activation value plots 72 may be used to create a “fingerprint” corresponding to a particular event or state); (Figures 32A-32B) correlate the physiological markers with a drug profile characterizing the one or more drugs affecting the subject (paragraphs [0161]-[0162]); (Figure 1, elements 20, 22, output generator; Figure 6, element 46) generate a report indicating the drug profile characterizing the one or more drugs affecting the subject (paragraph [0025]; paragraph [0088] – results are displayed, i.e., providing a report; paragraph [0097] – classification data may be passed to an output generator to be converted into useful and easily accessible information); and a display for providing the report to a user (paragraph [0025]; paragraph [0088] – results are displayed, i.e., providing a report; paragraph [0097] – classification data may be passed to an output generator to be converted into useful and easily accessible information).
Therefore, claim 11 is unpatentable over Cook.

Regarding claim 12, Cook teaches the device of claim 11, wherein (Figure 1) the sensor assembly comprises a combination of electroencephalogram (EEG) sensors, electromyography (EMG) sensors, oxygenation sensors, heart rate sensors, position sensors, orientation sensors, and movement sensors (paragraphs [0006] – EKG and EEG, [0018], [0019] – drug evaluation protocol which includes the step of obtaining EEG signal data relating to several drug states and using an event resolution imager (ERI) to conduct analysis to determine the best way to distinguish which drug is present, [0076], [0208]-[0210]).
Therefore, claim 12 is unpatentable over Cook.

Regarding claim 13, Cook teaches the device of claim 12, wherein (Figure 1) the processor is further configured to perform an analytic decomposition on the set of physiological data to generate a time-frequency representation of the data (paragraph [0022] – decomposed into features in an extended phase space representing spatial, time, frequency, phase and interchannel relationships), and (Figure 1) identify the physiological markers in the time-frequency representation of the data (paragraph [0022] – decomposed into features in an extended phase space representing spatial, time, frequency, phase and interchannel relationships. These features may then be analyzed in detail for characteristics common to each epoch. This analysis may include evaluation of coherence between signals distributed across the four domains of space, time, frequency and phase.).
Therefore, claim 13 is unpatentable over Cook.

Regarding claim 14, Cook teaches the device of claim 11, wherein (Figures 15 and 32A-32B) the processor is further configured to determine a drug dose, a drug type, or both, for the one or more drugs affecting the subject based on the correlation (paragraphs [0018] – determining of dose response relationships by analyzing the effect of a range of doses on EKG or EEG, [0139], [0161]-[0162]).
Therefore, claim 14 is unpatentable over Cook.

Regarding claim 15, Cook teaches the device of claim 11, wherein (Figures 32A-32B) the processor is further configured to compare the physiological markers to pre-determined signatures to determine the drug profile (paragraphs [0161]-[0162]).
Therefore, claim 15 is unpatentable over Cook.

Regarding claim 16, Cook teaches the device of claim 11, wherein (Figure 1, elements 12, 14, 40) processor is further configured to control the sensor assembly or an output to provide a stimulus or a performance test, or both, to the subject (paragraph [0006] – An analysis of the impulses of a particular system or organ (e.g., brain, heart or the like) may provide information as to how the particular observed entity (i.e., human or animal) is performing or reacting to stimuli; paragraph [0076] – The observed entity of a presently preferred embodiment of the present invention may be any entity that produces signals (i.e., body waves), (e.g. currents, impulses, magnetic fields, transmissions, or the like) which contain information relating to the performance, state or condition thereof; paragraph [0091]-[0093] – Stimuli may be externally or internally applied.  For example, event 40 may be the delivery of a drug, ingestion of a food or liquid, exposure to sun light, or the like, [0176] – visual flash stimulus).
Therefore, claim 16 is unpatentable over Cook. 

Regarding claim 17, Cook teaches the device of claim 16, wherein the stimulus comprises a visual stimulus (paragraph [0091] – Stimuli may be exposure to sun light, i.e., visual stimulus; [0176] – visual flash stimulus), an auditory stimulus, a tactile stimulus, an olfactory stimulus, or a combination thereof.
Therefore, claim 17 is unpatentable over Cook.

Regarding claim 18, Cook teaches the device of claim 16, wherein (Figures 1, 32A-32B) the processor is further configured to determine the drug profile of the subject by analyzing physiological data corresponding to a response evoked by the stimulus, or by analyzing input provided by the subject in the performance test, or both (paragraphs [0003], [0091]-[0093], [0099], [0161]-[0162]).
Therefore, claim 18 is unpatentable over Cook.

Regarding claim 21, Cook teaches the device of claim 11, wherein (Figure 1; Figure 14) the processor is further configured to determine a brain-state signature using the set of physiological data (paragraph [0018] – An object of the invention is to measure drug-induced brain activity patterns indicating the presence of particular side effects inducing drowsiness, nausea, headaches, dizziness or cognitive impairment, i.e., brain state.; paragraphs [0137]-[0138]).
Therefore, claim 21 is unpatentable over Cook.

Regarding claim 22, Cook teaches the device of claim 21, wherein (Figure 1; Figure 14) the processor is further configured to use the brain-state signature to determine a physiological stability of the subject (paragraph [0018] – An object of the invention is to measure drug-induced brain activity patterns indicating the presence of particular side effects inducing drowsiness, nausea, headaches, dizziness or cognitive impairment, i.e., brain state which can be used to determine related physiological stability.; paragraphs [0137]-[0138]).
Therefore, claim 22 is unpatentable over Cook.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (U.S PGPub No. 2002/0059159) (cited on IDS) in view of Prerau, et al. (WO 2015/069778) (cited on IDS).
Regarding claim 10, Cook teaches the method of claim 1, as indicated hereinabove. Cook does not explicitly teach the limitation of instant claim 10, that is wherein the method further comprises: acquiring, using position sensors, orientation sensors and movement sensors of the monitoring device, movement information, position information, orientation information, or a combination thereof, and analyzing the information to identify indicators corresponding to one or more drugs affecting the subject.
Prerau teaches systems and methods for identifying physiological states of a patient (abstract).  Prerau also teaches that the present disclosure relates to systems and methods for monitoring and/or controlling physiological states of a patient (paragraph [0003]).  Prerau teaches that the methodology of the present disclosure is readily suitable to a wide range of applications, and particularly to any set of clinically or experimentally relevant physiological states (paragraph [0028]).  Prerau teaches that examples of physiological states include neural states related to depth of anesthesia, such as drug effect on/offset, loss/return of consciousness, and deep anesthesia states, as well as sleep states (paragraph [0028]).  Prerau teaches that drug identification is another possible application of the present disclosure (paragraphs [0028] and [0082]).  Prerau further teaches that the approach described can also be extended to include non-EEG correlates, such as muscle activity, eye movement, cardiac activity, galvanic skin response, respiration, motion, behavior, blood oxygenation and so forth (paragraph [0028]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Cook with the method of acquiring and analyzing movement information to identify indicators corresponding to one or more drugs as taught by Prerau in order to improve overall monitoring of the patient.  One of ordinary skill in the art would have desired the ability to use other sensors to monitor different types of information in order to correlate other factors to the determination of the drug affecting the patient.  One of ordinary skill in the art would have recognized that having more information, such as movement/motion information, can be paired with the known EEG sensor data of Cook to create a stronger indication of a drug affecting the patient based on multiple factors.
Therefore, claim 10 is unpatentable over Cook and Prerau, et al.

	Regarding claims 19 and 20, Cook teaches the device of claim 11, as indicated hereinabove.  Cook does not explicitly teach the limitation of instant claim 19, that is wherein the device further comprises sensors for generating movement information, position information, or orientation information, or a combination thereof.  Cook also does not explicitly teach the limitation of instant claim 20, that is wherein the processor is further configured to use movement information, position information, or orientation information, or a combination thereof, to identify indicators corresponding to one or more drugs affecting the subject.
Prerau teaches systems and methods for identifying physiological states of a patient (abstract).  Prerau also teaches that the present disclosure relates to systems and methods for monitoring and/or controlling physiological states of a patient (paragraph [0003]).  Prerau teaches that the methodology of the present disclosure is readily suitable to a wide range of applications, and particularly to any set of clinically or experimentally relevant physiological states (paragraph [0028]).  Prerau teaches that examples of physiological states include neural states related to depth of anesthesia, such as drug effect on/offset, loss/return of consciousness, and deep anesthesia states, as well as sleep states (paragraph [0028]).  Prerau teaches that drug identification is another possible application of the present disclosure (paragraphs [0028] and [0082]).  Prerau further teaches that the approach described can also be extended to include non-EEG correlates, such as muscle activity, eye movement, cardiac activity, galvanic skin response, respiration, motion, behavior, blood oxygenation and so forth (paragraph [0028]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Cook with the system of acquiring and analyzing movement information to identify indicators corresponding to one or more drugs as taught by Prerau in order to improve overall monitoring of the patient.  One of ordinary skill in the art would have desired the ability to use other sensors to monitor different types of information in order to correlate other factors to the determination of the drug affecting the patient.  One of ordinary skill in the art would have recognized that having more information, such as movement/motion information, can be paired with the known EEG sensor data of Cook to create a stronger indication of a drug affecting the patient based on multiple factors.
Therefore, claims 19-20 are unpatentable over Cook and Prerau, et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Macnik, et al. (U.S PGPub No. 2017/0049362) teaches systems and methods for detecting onset, presence, and progression of particular states, including intoxication. Bewernitz, et al. (“Electroencephalogram-based pharmacodynamic measures: a review”) teaches that pharmacokinetics and pharmacodynamics can provide a useful modeling framework for predicting drug activity and can serve as a basis for dose optimization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792